DETAILED ACTION
This action is pursuant to the claims filed on June 2, 2021. Currently claims 1-18 are pending with claims 16-18 newly added. Below follows a complete first action on the merits of claims 1-18. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Claims 1, 5-6, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas et al (US PGPUB: 2011/0125138) in view of Graves et al (US PGPUB: 2019/0083190, filing date of 9/18/2017). 
Regarding independent claim 1, Malinouskas discloses a system comprising: 
a surgical hub (Fig. 4: 100) configured to communicably couple to a modular device (200a, 200b, 200c) comprising a sensor configured to detect data associated with the modular device ([0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a,b,c comprising a sensor (e.g. temperature, pressure, etc.)) and a device processor (204a, 204b, 204c), the surgical hub comprising: 
a hub processor (104); and 
a hub memory (103) coupled to the hub processor ([0092]); and 
a distributed control system executable at least in part by each of the device processor and the hub processor (Fig. 4 displays the distributed control system 10; [0064-0065], [0071], [0108-0109], [0144] disclose the control system executable by in part the device processor and hub processor for communication and control of the modular devices), the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144]  refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments ([0108-0100], [0144] refers to controlling the modular device, e.g. adjust motor driving speed); 
wherein in a first mode the distributed control system is executed by both the hub processor and the device processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical , and in a second mode the distributed control system is executed solely by the device processor ([0096]-[0097] refers to the device storing an operating algorithm executable by the device processor 204a,b,c during operation of the procedure, interpreted as the second mode as the device processor solely executes the algorithm).
While Malinouskas discloses the first mode of the system is executed by the hub processor and the device processor, Malinouskas does not explicitly disclose the execution is in synchrony. 
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller) that executes a mode (e.g. motor control mode) in synchrony between the robot controller and the motor controller ([0041], [0042], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate execution in synchrony as disclosed by Graves. This configuration provides the benefit of real-time isochronous data communication of synchronous information using statically-allocated bandwidth and a simple schedule for sharing the bandwidth among different types of synchronous information ([0043]). Further, this provides the benefit of allowing healthcare practitioners to achieve greater accuracy, automation, and/or less-invasive approaches while performing a variety of diagnostic and/or therapeutic procedures ([0001]).
Regarding dependent claim 5, in view of the combination of claim 1, Malinouskas further discloses wherein the modular device (200a, 200b, 200c; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving speed of the motor 5310 of the cutting/stapling instrument; note [0144], [0153] refer to firing a stapling/cutting cartridge which necessarily comprises a knife/blade in order to cut).
Regarding dependent claim 16, in view of the combination of claim 1, Malinouskas does not explicitly disclose wherein the distributed control system is further configured to monitor for a command to shift between the first mode and the second mode.
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller). The distributed control system is configured to monitor for a command to shift between the first mode and the second mode ([0046] discusses the first mode e.g. motor control and a second mode e.g. housekeeping that the control system switches between when the master controller receives a asynchronous command to process the housekeeping mode; [0039], [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distributed control system of Malinouskas to incorporate wherein the distributed control system is further configured to monitor for a command to shift between the first mode and the second mode as disclosed by Graves. This configuration provides the benefit of real-time isochronous data communication of synchronous and asynchronous information using statically-allocated bandwidth and a simple schedule for sharing the bandwidth among different types of synchronous and asynchronous information ([0043]). Further, this provides the benefit of allowing healthcare practitioners to achieve greater accuracy, automation, and/or less-invasive approaches while performing a variety of diagnostic and/or therapeutic procedures ([0001]).
Regarding independent claim 6, Malinouskas discloses a system comprising: 
a modular device (Fig. 4: 200a, 200b, 200c) configured to communicably couple to a surgical hub (100) comprising a hub processor (100; [0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a,b,c), the modular device comprising: 
a sensor configured to detect data associated with the modular device ([0099], [0108] disclose a modular device 200a,b,c comprising a sensor (e.g. temperature, pressure, etc.)); 
a device memory (203a, 203b, 203c); and 
a device processor (204a, 204b, 204c) coupled to the device memory and the sensor ([0096], [0100]); and 
a distributed control system executable at least in part by each of the device processor and the hub processor, the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144] refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments ([0108-0100], [0144] refers to controlling the modular device, e.g. adjust motor driving speed). 
wherein in a first mode the distributed control system is executed by both the hub processor and the device processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical instrument), and in a second mode the distributed control system is executed solely by the device processor ([0096]-[0097] refers to the device storing an operating algorithm executable by the device processor 204a,b,c during operation of the procedure, interpreted as the second mode as the device processor solely executes the algorithm).
While Malinouskas discloses the first mode of the system is executed by the hub processor and the device processor, Malinouskas does not explicitly disclose the execution is in synchrony. 
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller) that executes a mode (e.g. motor control mode) in synchrony between the robot controller and the motor controller ([0041], [0042], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate execution in synchrony as disclosed by Graves. This configuration provides the benefit of real-time isochronous data communication of synchronous information using statically-allocated bandwidth and a simple schedule for sharing the bandwidth among different types of synchronous information ([0043]). Further, this provides the benefit of allowing healthcare practitioners to achieve greater accuracy, automation, and/or less-invasive approaches while performing a variety of diagnostic and/or therapeutic procedures ([0001]).
Regarding dependent claim 10, in view of the combination of claim 6, Malinouskas further discloses wherein the modular device (200a, 200b, 200c; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving speed of the motor 5310 of the cutting/stapling instrument; note [0144], [0153] refer to firing a stapling/cutting cartridge which necessarily comprises a knife/blade in order to cut).
Regarding dependent claim 17, in view of the combination of claim 6, Malinouskas does not explicitly disclose wherein the distributed control system is further configured to monitor for a command to shift between the first mode and the second mode.
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller). The distributed control system is configured to monitor for a command to shift between the first mode and the second mode ([0046] discusses the first mode e.g. motor control and a second mode e.g. housekeeping that the control system switches between when the master controller receives an asynchronous command to process the housekeeping mode; [0039], [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distributed control system of Malinouskas to incorporate wherein the distributed control system is further configured to monitor for a command to shift between the first mode and the second mode as disclosed by Graves. This configuration provides the benefit of real-time isochronous data communication of synchronous and asynchronous information using statically-allocated bandwidth and a simple schedule for sharing the bandwidth among different types of synchronous and asynchronous information ([0043]). Further, this provides the benefit of allowing healthcare practitioners to achieve greater accuracy, automation, and/or less-invasive approaches while performing a variety of diagnostic and/or therapeutic procedures ([0001]).
Regarding independent claim 11, Malinouskas discloses a system configured to control a modular device (200a) comprising a sensor configured to detect data associated with the modular device ([0099], [0108] disclose the hub 100 communicatively couple to a modular device 200a comprising a sensor (e.g. temperature, pressure, etc.)), the system comprising: 
a first surgical hub (Fig. 4: 100) configured to communicably couple to the modular device ([0099],[0108]) and to a second surgical hub comprising a second processor (second surgical hub interpreted as combination of 202/204a/203a, where 204a is the second processor) the first surgical hub comprising: 
a memory (103); and 
a first processor (104) coupled to the memory ([0092]); and 
a distributed control system executable at least in part by each of the first processor and the second processor (Fig. 4 displays the distributed control system 10; [0064-0065], [0071], [0108-0109], [0144] disclose the control system executable by in part the first processor 104 and second processor 204a for communication and control of the modular devices), the distributed control system configured to: 
receive the data detected by the sensor ([0108-0109], [0144] refers to the control system receiving data from sensors); 
determine control adjustments for the modular device according to the data ([0108-0100], [0144]  refers to receiving sensor data to determine adjustments to the modular device, e.g. adjust motor driving speed); and 
control the modular device according to the control adjustments 
While Malinouskas discloses the system is executed at least in part by a first and second processor, Malinouskas does not explicitly disclose execution in synchrony. 
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller) that executes a mode (e.g. motor control mode) in synchrony between the robot controller and the motor controller ([0041], [0042], [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system of Malinouskas to incorporate execution in synchrony as disclosed by Graves. This configuration provides the benefit of real-time isochronous data communication of synchronous information using statically-allocated bandwidth and a simple schedule for sharing the bandwidth among different types of synchronous information ([0043]). Further, this provides the benefit of allowing healthcare practitioners to achieve greater accuracy, automation, and/or less-invasive approaches while performing a variety of diagnostic and/or therapeutic procedures ([0001]).
Regarding dependent claim 12, in view of the combination of claim 11, Malinouskas further discloses wherein the distributed control system is transitionable between a first mode, where the distributed control system is executed by both the first processor and the second processor ([0108], [0144] refers to the communication between the hub 100 and the modular device 200a,b,c for transmitting sensor data to control the surgical instrument), and a second mode, where the distributed control system is executed solely by the first processor ([0096] refers to the device storing an operating algorithm executable by the device processor 204a,b,c during operation of the procedure, interpreted as the second mode as the first processor solely executes the algorithm).
Regarding dependent claim 13, in view of the combination of claim 12, Malinouskas further discloses wherein the distributed control system is configured to shift between the first mode and the second mode upon receiving a command ([0097] refers to the operating algorithms as executed by the hub processor and/or the device processor, displaying that the system can shift between the first and second mode).
Regarding dependent claim 15, in view of the combination of claim 11, Malinouskas further discloses wherein the modular device (200a; [0119] refers to this device as 400) comprises a surgical cutting and stapling instrument ([0119] discloses the device is configured for cutting and stapling tissue) and the distributed control system is configured to control a rate at which a motor (5310) of the surgical cutting and stapling instrument drives a knife ([0144] refers to the controller as using sensor feedback to control the driving speed of the motor 5310 of the cutting/stapling instrument; note [0144], [0153] refer to firing a stapling/cutting cartridge which necessarily comprises a knife/blade in order to cut).
Regarding dependent claim 18, in view of the combination of claim 11, Malinouskas does not explicitly disclose wherein the distributed control system is further configured to monitor for a command to shift between the first mode and the second mode.
However, Graves discloses a distributed control system (Fig. 8; [0042] “master controller 302 and distributed motor controllers”; [0045]; robot controller 302 and node, e.g. motor controller). The distributed control system is configured to monitor for a command to shift between the first mode and the second mode ([0046] discusses the first mode e.g. motor control and a second mode e.g. housekeeping that the control system switches between when the master controller receives an asynchronous command to process the housekeeping mode; [0039], [0041]). Therefore, it would have been obvious to one of ordinary skill in the art before the .
Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malinouskas et al (US PGPUB: 2011/0125138) in view of Graves et al (US PGPUB: 2019/0083190, filing date of 9/18/2017), further in view of Shelton, IV et al (US PGPUB: 2014/0005661). 
Regarding dependent claims 4, 9, 14, in view of the combination of claims 1, 6, 11, while Malinouskas discloses a variety of modular devices, Malinouskas does not explicitly disclose wherein the modular device comprises a radiofrequency (RF) electrosurgical instrument and the distributed control system is configured to control an energy level of the RF electrosurgical instrument.
However, Shelton discloses a surgical system comprising a controller (3004) and an RF surgical instrument (100; [0205]), wherein the controller controls the application of RF energy ([0207]-[0210]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the control system of Malinouskas to incorporate the RF instrument and controlling of energy level of Shelton. This configuration provides the benefit . 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes Applicant’s amendments to the claims necessitated a new grounds of rejection. However, in the interest of compact prosecution the following argument is addressed:
Regarding claim 11, Applicant argues “Malinouskas '138 does not disclose at least where the console 100 and the surgical instrument 200b execute the distributed control system. In fact, Malinouskas '138 does not disclose where the surgical instrument 200b is involved in the distributed control system that would control surgical instrument 200a.” (p. 8, Remarks). However, as outlined above, the second processor was defined as 204a. Malinouskas discloses second processor 204a and first processor 104 form a distributed control system that controls the modular device 200a ([0064-0065], [0071], [0108-0109], [0144]). Therefore, it is the Examiner’s position that Malinouskas/Graves combination disclose each and every limitation of claim 11. 
Examiner notes Applicant has not provided any additional arguments for any dependent claims.
Allowable Subject Matter
Claims 2, 3, 7, and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record is identified as US PGPUB: 2011/0125138 to Malinouskas et al.
Malinouskas discloses a surgical system comprising a surgical hub communicatively coupled to a modular device. The system comprises a distributed control system comprising a hub processor and a device processor. The distributed control system receives data from a sensor on the modular device and the control system controls the modular device based on the analyzed sensor data. Further, the distributed control system operates in first mode, executed by both the hub processor and device processor, and a second mode, executed solely by the device processor. While Malinouskas discloses a first and second mode, Malinouskas does not disclose the  distributed control system is configured to shift from the first mode to the second mode when a sampling rate of the sensor is greater than a data transmission rate from the modular device to the surgical hub or wherein the distributed control system is configured to shift from the second mode to the first mode when a sampling rate of the sensor is less than a data transmission rate from the modular device to the surgical hub. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794